Title: To Benjamin Franklin from William Carmichael, 14 April 1783
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir
Madrid 14th April 1783
I had the honor to address your Excellency some time ago by the Baron le Fort and to advise you that I should find myself under the necessity of calling on you for the advances made by our Bankers here for the Public— After having delayed as long as possible these payments, as well to comply with the request you made Mr Jay to give you all the time in his power at the period you authorized him to draw on you for this purpose, as on acct of the loss which would have arisen from the Depretiation of the paper money & the consequent effect it had on the course of exchange, I now find myself absolutely constrained to satisfy their demands & therefore Draw upon you this day for £s. 30000 in favor of Messrs. Cabarrus & Co. & for £s. 2254. 2 s. in favor of Messrs. Drouilhet on the public Acct. I transmit herewith the accompts of these Gentlemen to your Excy. lest Mr. Jay should have left Paris. I sent to that Gentleman Mr Cabarrus Acct in the month of Novr. Last and in the letter which I wrote him on that Occasion repeated a request mentioned in a former to have Copies of the receipts he took from Mr Cabarrus for the Sums placed in his hands— For these being cheifly in paper bearing a daily Interest and the payments having been often made some days after the receipt of the Money from Others, This Circumstance creates a difference in my Entries & Mr Cabarrus’s Credits which cannot be ascertained so accurately as I desire without the receipts which that Banker gave to Mr Jay.
I have compared the bills paid by these Gentlemen with their Accts and my Books & I find their Entries thereof as accurate & as correspondent with mine as the Time of their presentation for payment (frequently irregular) permitted.
I gave Mr Jay a State of the Accts of the Marquis de Yranda & Mr Gardoqui before he left this Country. I received from him my Salary in proportion I beleive as he received his from your Excy and I expected that when he settled his private Acct with you, he would have Informed you of the Amount of what he paid me, as he has my receipts for the same— I began to draw upon you in the Month of March 1782 when there was a considerable ballance due me. The next Post you will receive my acct from that Period, for what precedes you will please to have recourse to Mr Jay.
In consequence of Advice which I have received from your Grandson I take the Liberty of Drawing upon you for 7524 £s. 10 s. 8 Drs. in favor of Messrs. Drouilhets.
Permit me to thank you for your kindness in accepting hitherto my bills. My situation otherwise would have been extremely embarrassing. The Marquis de la Fayette and others can Inform you that If I spend what Congress Allow me, It is more for their Service, than my own Pleasure.
I have waited hitherto for Mr Jay’s answer to the Count de Arandas Communication of the present Disposition of this Court to regulate my Conduct thereby, But unless I hear soon from that Gentleman, I shall request the Minister to fix a day for my presentation to the King and Royal Family as Chargé des Affaires of the United States. In every Other respect I am treated as such & have every reason to be personally satisfied with the Conduct of the Minister.
With the greatest respect and Affection I have the honor to be Your Excellencys Obliged & Humble Sert
Wm. Carmichael
His Excy Benjamin Franklin
